t c summary opinion united_states tax_court gregory scott west petitioner v commissioner of internal revenue respondent docket no 2784-o0s filed date gregory scott west pro_se rachael j zepeda for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure the sole issue for decision is whether petitioner is liable for a 10-percent additional tax under sec_72 ona dollar_figure distribution from an individual_retirement_account ira some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in phoenix arizona in petitioner was employed as a manager at alamo rental car in nashville tennessee petitioner worked for alamo for years prior to date when he resigned due to failing health at that time petitioner moved back to phoenix arizona to be near his family he did not consult with a medical doctor although petitioner’s illness was not confirmed until he was unable to work after march of as the symptoms of his illness increased in petitioner confirmed through an anonymous testing facility that he has the human immunodeficiency virus hiv which has developed into the acquired immunodeficiency syndrome or aids petitioner testified that he had symptoms in and i knew what the problem was petitioner also stated that with hiv you cannot start the--the longer you can wait to start medication the better because you’re--the virus builds up resistance to the medication petitioner was hospitalized in and has been on medical treatment since then petitioner testified that he did not seek medical attention during through because he was attempting to secure employment on a part-time basis and health insurance with no annual caps he further testified that unfortunately if you keep it anonymous you have greater chances of getting employment and you know insurance petitioner began working for american express in mid-1998 petitioner works on a part-- time basis approximately hours per week american express offers health insurance with no annual caps and a salary continuance program under the family_and_medical_leave act of publaw_103_3 107_stat_6 petitioner testified that had he found a company that would have provided the insurance he was seeking and the part-time schedule he would have been able to work in prior to the year in issue petitioner individually owned an tra account during petitioner withdrew dollar_figure from his tra account petitioner did not roll over the ira amounts into another gualified employee retirement_plan or individual_retirement_plan the amount withdrawn was reported on petitioner’s federal_income_tax return although the amount of the distribution was reported on the return petitioner did not compute the 10-percent additional tax due for premature_distribution petitioner who was born on date wa sec_40 q4e- years of age in when the withdrawal was made in a notice_of_deficiency respondent determined a deficiency in the amount of dollar_figure this amount represented a 10-percent additional tax on an early ira distribution pursuant to sec_72 under sec_408 a distribution from an ira is taxable to the distributee in the year of distribution in the manner provided under sec_72 sec_408 provides an exception to the general_rule for certain rollovers by the distributee namely where a distribution is paid to the distributee and the distributee transfers the entire amount of the distribution to an ira or an individual_retirement_annuity within days of receipt sec_72 provides for a 10-percent additional tax on distributions from qualified_retirement_plans sec_72 t excludes qualified_retirement_plan distributions from the percent additional tax if the distributions are made on or after the date on which the employee attains the age of ' made to a beneficiary or to the estate of the employee on or after the death of the employee attributable to the employee’s being disabled within the meaning of sec_72 part of a series of substantially_equal_periodic_payments for the purpose of sec_72 the term employee also refers to participants in individual_retirement_accounts sec_72 - - not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary made to an employee after separation_from_service after attainment of age or dividends_paid with respect to stock of a corporation which are described in sec_404 a limited exclusion is also available for distributions made to an employee for medical_care expenses sec_72 b the parties do not dispute that petitioner’s ira was a gualified retirement_plan and that petitioner did not roll over his ira distribution pursuant to sec_408 therefore in order to prevail petitioner must fall under one of the exclusions under sec_72 at issue here is the exception pertaining to distributions attributable to an employee’s being disabled within the meaning of sec_72 sec_72 a accordingly petitioner is not liable for the 10-percent additional tax for early withdrawal if he was disabled during sec_72 defines the term disabled as follows for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or this provision codified at sec_72 a v is not applicable to premature ira_distributions sec_72 a -- - to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require because petitioner was not treated for hiv until he has no medical records reflecting that he had hiv in petitioner testified that when he was hospitalized in date his cd4 t cell count and viral load readings indicated that the illness had progressed from prior years petitioner relies on this inference to prove that he was hiv positive during we note however that petitioner failed to provide any medical records from any year reflecting his cd4 t cell or viral load levels further at trial petitioner testified that had he found a company like american express that offered him a part-time work schedule and medical insurance with no annual caps then he would have worked in under the definition of disability found in sec_72 petitioner is not deemed disabled if he was able to engage in any substantial_gainful_activity during the year in issue substantial_gainful_activity refers to the activity or a comparable activity in which the individual customarily engaged prior to the disability sec_1_72-17 income_tax regs by petitioner’s own testimony he was able to because petitioner failed to comply with requirements to substantiate his illness he failed to meet the requirements of sec_7491 a as amended so as to place the burden_of_proof on respondent with respect to any factual issue relevant to ascertaining liability for the tax_deficiency in issue - work in at an activity comparable to the one in which he customarily engaged and thus he was not disabled as defined in sec_72 see also 106_tc_337 fohrmeister v commissioner tcmemo_1997_159 brown v commissioner tcmemo_1996_421 petitioner testified that he contacted the internal_revenue_service irs with respect to the 10-percent additional tax and was informed by an irs agent that he was not subject_to the percent additional tax this court has previously held that the authoritative sources of federal tax law are statutes regulations and judicial case law and not informal irs sources zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 additionally in order to ensure uniform enforcement of the tax law the commissioner must follow authoritative sources of federal tax law and may correct mistakes of law made by irs agents or employees 381_us_68 286_f2d_258 10th cir affg 33_tc_379 while it is unfortunate that petitioner may have received unhelpful or incorrect tax_advice from an irs employee that advice does not have the force and effect of law although we are very sympathetic to petitioner’s medical situation he has failed to show that he was disabled as defined - - in sec_72 during the year in issue since petitioner fails to qualify for any of the statutory exceptions under sec_72 we hold that he is liable for the 10-percent additional tax on distributions from a qualified_retirement_plan for as provided in sec_72 respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
